        Case: 1:20-cv-02542-JG Doc #: 35 Filed: 05/19/21 1 of 3. PageID #: 454




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 COLLEEN KUCHAR,                                  )
 On behalf of herself and all others similarly    )    CASE NO 1:20-cv-02542
 situated,                                        )
                                                  )    JUDGE JAMES S. GWIN
                Plaintiff,                        )
   v.                                             )
                                                  )
 SABER HEALTHCARE HOLDINGS,                       )
 LLC, et al.                                      )
                                                  )
                Defendants.                       )
        PLAINTIFF’S MOTION FOR CLARIFICATION OF SCHEDULING ORDER
         OR LEAVE TO FILE MOTION FOR RULE 23 CLASS CERTIFICATION

        Plaintiff Colleen Kuchar respectfully moves for clarification of the Court’s April 2, 2021

Track Assignment Order (DOC #: 23) so to permit her to file a Motion for Class Certification under

FED. R. CIV. P. 23 once sufficient discovery is conducted in this case. Paragraph I(2) of the Track

Assignment Order set May 10, 2021 as Plaintiff’s “Deadline for Motion for Collective

Action/Class Certification.” Id. Indeed, Plaintiff filed a Motion for Conditional Certification of

her FLSA claims on that date (DOC#: 34). Plaintiff would also like the opportunity to file a Motion

for Class Certification under FED. R. CIV. P. 23 on her state law claims as well, which is generally

done after discovery has largely been conducted in any particular case.

        Conditional certification under 29 U.S.C. § 216(b) generally “takes place at the beginning

of discovery” and “the burden at the pre-discovery conditional certification stage is slight.” Comer

v. Wal-Mart Stores, 454 F.3d 544, 546-48 (6th Cir. 2006); Houston v. Progressive Cas. Ins. Co.,

2015 U.S. Dist. LEXIS 166203 at *10 (N.D. Ohio Dec. 11, 2015). Class certification under Rule

23 is a post-discovery issue. Rule 23 certification requires “rigorous analysis” and the plaintiff

“must be prepared to prove that there are in fact sufficiently numerous parties, common questions
       Case: 1:20-cv-02542-JG Doc #: 35 Filed: 05/19/21 2 of 3. PageID #: 455




of law or fact, etc.” In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig., 722 F. 3d

838, 851 (6th Cir. 2013) (quoting Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551 (2011).

        Plaintiff served her initial discovery requests on March 4, 2021. The Court instructed

Defendants to respond to Plaintiff’s discovery requests by April 5, 2021. As indicated in Plaintiff’s

Motion for Conditional Certification, Defendants’ responses were and remain very deficient

despite a May 5, 2021 letter directed to Defendants’ counsel identifying those deficiencies (DOC#:

34, pp. 17-18). In addition to that written discovery, Plaintiff has requested the deposition of six

of Defendants’ representatives. Full supplementation of the deficient discovery responses and the

completion of those depositions will be necessary before Plaintiff can move for Class Certification

of her state claims under Rule 23.

        Discovery is set to close on December 27, 2021, and Plaintiff anticipates she will be ready

to move for Class Certification by September 1, 2021. Accordingly, Plaintiff respectfully requests

that this Court clarify its Track Assignment Order to add a Rule 23 Class Certification Motion

deadline of September 1, 2021, or in the alternative, grant her leave to file the same on or before

that date.

                                                      Respectfully submitted,

                                                      s/ Scott D. Perlmuter
                                                      Scott D. Perlmuter (0082856)
                                                      4106 Bridge Ave.
                                                      Cleveland, Ohio 44113
                                                      216-308-1522
                                                      scott@tittlelawfirm.com

                                                      s/ Joshua Fuchs
                                                      Joshua B. Fuchs (0087066)
                                                      14717 South Woodland Road
                                                      Shaker Heights, Ohio 44120
                                                      216-505-7500
                                                      josh@fuchsfirm.com

                                                      Counsel for Plaintiff


                                                 2
       Case: 1:20-cv-02542-JG Doc #: 35 Filed: 05/19/21 3 of 3. PageID #: 456




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of May, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties who have made an appearance by operation
of the Court’s electronic filing system and those parties may access the filing through the Court’s
system.


                                                       s/ Scott D. Perlmuter
                                                       Scott D. Perlmuter (0082856)




                                                   3
